    Case 1:19-cv-04001-KPF-KNF Document 24 Filed 08/03/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 RICARDO MORALES SANTIAGO,

                             Plaintiff,               19 Civ. 4001 (KPF)

                        -v.-                       OPINION AND ORDER
                                                  ADOPTING REPORT AND
 COMMISSIONER OF SOCIAL SECURITY,                   RECOMMENDATION

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      Pending before the Court is the May 5, 2020 Report and

Recommendation from United States Magistrate Kevin Nathaniel Fox (the

“Report” (Dkt. #23), attached), addressing Plaintiff Ricardo Morales

Santiago’s and Defendant Commissioner of Social Security’s

(“Commissioner”) cross-motions for judgment on the pleadings. Judge Fox

recommends that Plaintiff’s motion for judgment on the pleadings be

granted and the matter remanded to the Commissioner, and that the

Commissioner’s motion for judgment on the pleadings be denied.

      The Court has examined the Report and notes that no party has

objected within the fourteen-day period from its service, as provided by 28

U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure.

For the reasons set forth below, the Court finds no error in the Report and

adopts it in its entirety.

                                   BACKGROUND

      The relevant facts underlying this action are set forth in the Report

(Report 1-12) and the Certified Administrative Record (Dkt. #13 (“CAR”)).

The Court assumes familiarity with such facts and provides only a brief

overview herein.
    Case 1:19-cv-04001-KPF-KNF Document 24 Filed 08/03/20 Page 2 of 6




      On January 11, 2016, Plaintiff filed an application for disability

insurance benefits, and on January 19, 2016, Plaintiff filed an application

for social security income. (CAR 202-05, 206-14). Both applications alleged

disability as of October 27, 2015 (id. at 202, 206), which stemmed from

Plaintiff’s anxiety, depression, pain in both of his legs, and shortness of

breath following triple-bypass heart surgery on August 25, 2015, for which

blood vessels were harvested from Plaintiff’s leg. (See id. at 349, 365, 518,

625, 645).

      On December 14, 2017, Plaintiff appeared at a hearing before ALJ

Elias Feuer. (CAR 41-83). On June 5, 2018, the ALJ found Plaintiff was not

disabled between August 25, 2015, and January 2, 2018, but was disabled

since January 2, 2018. (Id. at 18-30). Specifically, the ALJ found that the

residual effects of Plaintiff’s bypass surgery limited Plaintiff’s residual

functional capacity to only light work. (Id. at 22-23). Applying the Medical-

Vocational Guidelines (the “Grids”), the ALJ concluded that Plaintiff became

disabled as of his 55th birthday in January 2018. (Id. at 23-24). The ALJ

further found that Plaintiff’s residual effects of heart surgery were a severe

impairment, but that Plaintiff’s depression and lower back pain were not

severe impairments. (Id. at 20-21). The ALJ therefore issued a partially

favorable decision that awarded social security income and disability

insurance benefits beginning in January 2018 but that denied benefits

during the time period relevant to this appeal, from August 2015 to January

2018. (Id. at 25). On March 6, 2019, the Appeals Council of the Social

Security Administration denied Plaintiff’s request for review. (Id. at 1-8).

Thus, the ALJ’s decision is the Commissioner’s final decision, which is


                                        2
    Case 1:19-cv-04001-KPF-KNF Document 24 Filed 08/03/20 Page 3 of 6




reviewable by this Court. 20 C.F.R. §§ 404.981, 416.1581; 42 U.S.C.

§ 405(g).

      On May 3, 2019, Plaintiff filed the instant complaint seeking review of

the decision of the ALJ pursuant to § 205(g) and/or § 1631(c)(3) of the Social

Security Act, as amended by 42 U.S.C. § 405(g) and/or § 1383(C)(3). (Dkt.

#1 (“Compl.”) ¶ 1). Specifically, Plaintiff argues that: (i) the ALJ erred in

finding that Plaintiff’s depression and back pain were not severe

impairments (Dkt. #15 (“Pl. Br.”) 13-16); (ii) the ALJ erred in not applying

the treating physician rule (id. at 16-19); (iii) the ALJ erred in not

considering the side-effects of Plaintiff’s medications (id. at 19-20); (iv) the

ALJ erred in failing to consider Plaintiff’s obesity (id. at 20-21); (v) the ALJ

erred in not considering the impact of Plaintiff’s non-severe impairments on

his residual functional capacity (id. at 21); (vi) the ALJ’s residual functional

capacity is not supported by substantial evidence (id. at 21-22); and (vii) the

ALJ erred by applying the incorrect Grids rule, see 20 C.F.R. §§ 404.1563,

416.963 (id. at 22-25).

      On January 17, 2020, the Commissioner submitted a brief in

opposition to Plaintiff’s motion for judgment on the pleadings and also filed

a cross-motion for judgment on the pleadings. (See Dkt. #20-21). The

Commissioner argues that: (i) substantial evidence supported the ALJ’s

finding that Plaintiff did not show that his depression and back pain were a

severe impairment (Dkt. #21 (“Def. Br.”) 10-15); (ii) the ALJ applied the

treating physician rule and properly weighed the opinions (id. at 15-18);

(iii) the ALJ’s residual functional capacity finding adequately accounted for

Plaintiff’s credible side effects (id. at 18-19); (iv) the ALJ’s residual functional


                                         3
    Case 1:19-cv-04001-KPF-KNF Document 24 Filed 08/03/20 Page 4 of 6




capacity finding adequately accounted for Plaintiff’s obesity (id. at 19-20);

(v) the ALJ’s residual functional capacity finding was supported by

substantial evidence and adequately accounted for Plaintiff’s non-severe and

severe impairments (id. at 20-22); and (vi) the ALJ appropriately applied the

Medical-Vocational Guidelines (id. at 22-24).

      On July 9, 2019, this matter was referred to Magistrate Judge Fox for

a report and recommendation for judgment on the pleadings. (Dkt. #10).

The Commissioner filed the certified administrative record on September 3,

2019. (Dkt. 13). Plaintiff filed his motion for judgment on the pleadings on

October 29, 2019. (Dkt. #14-15). The Commissioner filed its opposition and

its cross-motion for judgment on the pleadings. (Dkt. #20-21). Plaintiff filed

his reply brief on January 28, 2020. (Dkt. #22).

      Judge Fox issued the Report on May 5, 2020. (See generally Report).

Judge Fox largely agreed with Plaintiff in concluding, inter alia, that the ALJ

erred in failing to apply the treating physician rule and overlooked evidence

of Plaintiff’s documented back pain and extensive psychiatric treatment

records and medications. (See Report 14-20). Judge Fox recommended

that: (i) Plaintiff’s motion for judgment on the pleadings be granted and the

matter remanded to the Commissioner; and (ii) the Commissioner’s motion

for judgment on the pleadings be denied. (Id. at 20). Objections to the

Report were due on or before May 19, 2020. (Id.). Neither party objected to

the Report.

                                 DISCUSSION

      A court may accept, reject, or modify, in whole or in part, the findings

or recommendations made by a magistrate judge. See 28 U.S.C. § 636(b)(1);


                                       4
    Case 1:19-cv-04001-KPF-KNF Document 24 Filed 08/03/20 Page 5 of 6




Fed. R. Civ. P. 72(b); Grassia v. Scully, 892 F.2d 16, 19 (2d Cir. 1989). A

court may also accept those portions of a report to which no specific, written

objection is made, as long as the factual and legal bases supporting the

findings are not clearly erroneous. See Ramirez v. United States, 898 F.

Supp. 2d 659, 663 (S.D.N.Y. 2012) (citation omitted). A magistrate judge’s

decision is clearly erroneous only if the district court is “‘left with the

definite and firm conviction that a mistake has been committed.’” Easley v.

Cromartie, 532 U.S. 234, 242 (2001) (quoting United States v. U.S. Gypsum

Co., 333 U.S. 364, 395 (1948)). “A party’s failure to object to a report and

recommendation, after receiving clear notice of the consequences of such a

failure, operates as a waiver of the party’s right both to object to the report

and recommendation and to obtain appellate review.” Grady v. Conway,

No. 11 Civ. 7277 (KPF) (FM), 2015 WL 5008463, at *3 (S.D.N.Y. Aug. 24,

2015) (citing Frank v. Johnson, 968 F.2d 298, 300 (2d Cir. 1992)).

      Because the Commissioner has not filed an objection to the Report, he

has waived his right to object and to obtain appellate review. Even so, the

Court has reviewed the Report and finds that its reasoning is sound and it is

grounded in fact and law. Having reviewed the record, the Court finds no

clear error and adopts the Report in its entirety.

                                  CONCLUSION

      The Court has thus reviewed the Report for clear error and finds none.

The Court agrees completely with Judge Fox’s well-reasoned Report and

hereby adopts its reasoning by reference. Accordingly, it is hereby ordered

that: (i) Plaintiff’s motion for judgment on the pleadings is GRANTED and




                                         5
    Case 1:19-cv-04001-KPF-KNF Document 24 Filed 08/03/20 Page 6 of 6




the matter is remanded to the Commissioner; and (ii) the Commissioner’s

motion for judgment on the pleadings is DENIED.

      The Clerk of Court is directed to terminate all pending motions,

adjourn all remaining dates, and close this case.

      SO ORDERED.

Dated:      July 31, 2020
            New York, New York            __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                      6
